Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 1 of 7 PageID: 1381




 Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



 DR. HARSHAD PATEL and RICHARD
 ARJUN KAUL, M.D.,
                                                                    Civil Action No. 19-9232
                 Plaintiffs,                                                 OPINION
         v.
 RICHARD CRIST, et al.,

                 Defendants.


 John Michael Vazquez, U.S.D.J.
         Presently pending before the Court are motions to dismiss filed by (1) Allstate Insurance

 Company (“Allstate”), Allstate New Jersey Insurance Company (“Allstate NJ”), Richard Crist and

 Benjamin Hickey (collectively, the “Allstate Defendants”), D.E. 90, and (2) the State of New

 Jersey, Office of the New Jersey Attorney General and Judge Kenneth J. Grispin (ret.)

 (collectively, the “State Defendants”), D.E. 91. Plaintiffs filed a letter in opposition to the motions,

 D.E. 95, to which Defendants replied, D.E. 96, 97. The Court reviewed the submissions made in

 support and opposition to the motions and considered the motions without oral argument pursuant

 to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). 1 For the reasons that follow, Defendants’ motions

 are GRANTED.




 1
   The Allstate Defendants’ brief in support of their motion to dismiss, D.E. 92, will be referred to
 as “Allstate Def. Br.”; the State Defendants’ letter brief in support of their motion to dismiss, D.E.
 90-1, will be referred to as “State Def. Br.”; Plaintiffs’ letter in opposition, D.E. 95, will be referred
 to as “Plfs. Opp.”; the State Defendants’ reply brief, D.E. 97, will be referred to as “State Def.
 Reply”; and the Allstate Defendants’ reply brief, D.E. 96, will be referred to as “Allstate Def.
 Reply”.
                                                     1
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 2 of 7 PageID: 1382




     I.      FACTUAL 2 AND PROCEDURAL BACKGROUND

          Briefly, Plaintiffs allege that Defendants are engaged in a twenty-two-year conspiracy to

 discriminate against healthcare providers of Indian citizenship or descent. Plaintiff Patel is a

 healthcare provider who emigrated from India to the United States and Plaintiff Kaul is a physician

 who is an Indian citizen and a permanent resident of the United States. Am. Compl. at 1. Plaintiffs

 allege that they have been victims of Defendants’ on-going conspiracy.

          Plaintiffs filed their initial Complaint against Defendants on February 12, 2019 in the

 Northern District of Georgia. D.E. 1. The Complaint asserts claims pursuant to 42 U.S.C. § 1983,

 42 U.S.C. § 1981(a), 42 U.S.C. § 1985(2), and 42 U.S.C. § 1986. On February 15, 2019, the

 district judge entered an order requiring Plaintiffs to show cause why venue was proper in the

 Northern District of Georgia. D.E. 4. After considering the parties’ responses to the order to show

 cause, the judge determined that the Northern District of Georgia was an improper venue. This

 matter was transferred to the District of New Jersey on April 2, 2019. D.E. 23.

          Defendants subsequently filed their motions to dismiss on May 24, 2019, seeking to

 dismiss the Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). D.E.

 38, 40. On January 7, 2020, this Court granted Defendants’ motions to dismiss. D.E. 80, 81. The

 Complaint was dismissed with prejudice as to the State Defendants pursuant to Rule 12(b)(1), and

 the claims against the Allstate Defendants were dismissed pursuant to Rule 12(b)(6). Plaintiffs

 were granted leave to file an amended complaint as to the Allstate Defendants. Id. Plaintiffs filed

 their Amended Complaint on February 12, 2020. D.E. 85. Defendants subsequently filed the

 instant motions to dismiss. D.E. 90, 91. Plaintiffs filed a letter in opposition to both motions but



 2
   The facts are derived from Plaintiffs’ Amended Complaint (“Am. Compl.”). D.E. 85. When
 reviewing a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-pleaded facts in the
 complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                  2
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 3 of 7 PageID: 1383




 fail to address any of Defendants’ arguments as to dismissal. Rather, in the letter, Plaintiffs provide

 a list of doctors who were allegedly prosecuted for insurance fraud, many of which are of Indian

 descent. D.E. 95. Defendants filed briefs in reply. D.E. 96, 97.

    II.      LEGAL STANDARD

          For a complaint to survive dismissal under Rule 12(b)(6), it must contain sufficient factual

 matter to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

 “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. Further, a plaintiff must “allege

 sufficient facts to raise a reasonable expectation that discovery will uncover proof of her claims.”

 Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016). In evaluating the sufficiency of

 a complaint, district courts must separate the factual and legal elements. Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements of the elements of a claim are

 legal conclusions, and therefore, not entitled to a presumption of truth. Burtch v. Milberg Factors,

 Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however, “must accept all of the complaint’s

 well-pleaded facts as true.” Fowler, 578 F.3d at 210.

          Because Plaintiffs are proceeding pro se, the Court construes the pleadings liberally and

 holds them to a less stringent standard than those filed by attorneys. Haines v. Kerner, 404 U.S.

 519, 520 (1972). “The Court need not, however, credit a pro se plaintiff's ‘bald assertions’ or

 ‘legal conclusions.’” D’Agostino v. CECOM RDEC, No. 10-4558, 2010 WL 3719623, at *1

 (D.N.J. Sept. 10, 2010).




                                                   3
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 4 of 7 PageID: 1384




    III.      ANALYSIS

              A. State Defendants’ Motion

           As discussed, Plaintiffs’ claims against the State Defendants were dismissed with prejudice

 pursuant to Rule 12(b)(1).       D.E. 81.    Plaintiffs, however, include claims against the State

 Defendants in the Amended Complaint. See Am. Compl. As a result, the State Defendants now

 maintain that the Amended Complaint should be dismissed as to them because in spite of the

 dismissal with prejudice, Plaintiffs now assert virtually identical claims against the State

 Defendants. State Defs. Br. at 5. “A ‘dismissal with prejudice’ means that a claim is conclusively

 dismissed, and the court denies the litigant an opportunity to re-plead that claim.” Velazquez v.

 Zickerfoose, No. 11-2459, 2014 WL 6611058, at *5 n.9 (D.N.J. Nov. 21, 2014). The State

 Defendants’ motion, therefore, is granted.

              B. Allstate Defendants’ Motion

           The Allstate Defendants argue that the Amended Complaint should be dismissed in its

 entirety pursuant to Rule 12(b)(6). Critically, the Allstate Defendants contend that the Amended

 Complaint is virtually identical to the initial Complaint, and that Plaintiffs made no attempt to cure

 the identified shortcomings of the Complaint. Allstate Defs. Br. at 2. The Court agrees with the

 Allstate Defendants, and addresses each claim below.

                  1.      Count One - Section 1983

           Section 1983 provides “private citizens with a means to redress violations of federal law

 committed by state [actors].” Woodyard v. County of Essex, 514 F. App’x 177, 180 (3d Cir. 2013).

 To state a Section 1983 claim, a plaintiff must demonstrate that “(1) a person deprived him of a

 federal right; and (2) the person who deprived him of that right acted under color of state or

 territorial law.” Burt v. CFG Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14,



                                                    4
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 5 of 7 PageID: 1385




 2015). A person “acting under color of state law” is a person whose power is derived from state

 law or whose action is “made possible only because the wrongdoer is clothed with the authority

 of state law.” West v. Atkins, 487 U.S. 42, 49 (1988) (internal quotation marks omitted). 3

        Plaintiffs’ Section 1983 claim was previously dismissed because Plaintiffs failed to plead

 that any of the Allstate Defendants were state actors. Jan. 7 Opinion at 9. In the Amended

 Complaint, Plaintiffs still acknowledge that Allstate is a private corporation, Am. Compl. at 3, and

 still allege in a conclusory manner that Allstate is acting in collusion with the State of New Jersey,

 id. at 12-13. Plaintiffs, however, still fail to provide any facts to substantiate their allegation or

 through which the Court could infer that any of the Allstate Defendants are state actors. As a

 result, Count One is dismissed as to the Allstate Defendants.

                2.      Count Two - Section 1981

        As discussed in the January 7 Opinion, to state a § 1981 claim, a plaintiff must allege that

 (1) he “is a member of a racial minority; (2) intent to discriminate on the basis of the race by the

 defendant; and (3) discrimination concerning one or more of the activities enumerated in the

 statute, which includes the right to make and enforce contracts.” Id. at 9-10 (quoting Brown v.

 Phillip Morris, Inc., 250 F.3d 789, 797 (3d Cir. 2001)). Plaintiffs’ § 1981 claim was previously

 dismissed because Plaintiffs only pled conclusory allegations regarding the Allstate Defendants’

 intent to discriminate. Jan. 7 Opinion at 10. Plaintiffs’ § 1981 claim in the Amended Complaint

 fares no better. Although Plaintiffs now provide a list of physicians of Indian descent who were

 allegedly prosecuted by Allstate, see Am. Compl. at 14, Plaintiffs still fail to plead facts

 demonstrating an intent to discriminate or actual discrimination.          Count Two is therefore




 3
  The terms “under color of law” and “state action” are interpreted identically. See Kach v. Hose,
 589 F.3d 626, 646 (3d Cir. 2009).
                                                   5
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 6 of 7 PageID: 1386




 dismissed.

                2.      Count Three – Section 1985(2)

        To state a claim under Section 1985(2), Plaintiffs must, among other things, “set forth facts

 from which a conspiratorial agreement between the defendants can be inferred.” Parrott v.

 Abramsen, 200 F. App’x 163, 165 (3d Cir. 2006). Civil rights conspiracies “require a ‘meeting of

 the minds,’ and to survive a motion to dismiss, plaintiffs must provide some factual basis to support

 the existence of the elements of a conspiracy, namely agreement and concerted action.” Voth v.

 Hoffman, No. 14-7582, 2016 WL 7535374, at *9 (D.N.J. Apr. 28, 2016) (citing Startzell v. City of

 Philadelphia, 533 F.3d 183, 205 (3d Cir. 2008)). Count Three of the Complaint was initially

 dismissed because Plaintiffs only pled conclusory facts regarding an agreement between Allstate

 and the State of New Jersey, and because the alleged conspiracy was implausible. Jan. 7 Opinion

 at 10-11. In the Amended Complaint, Plaintiffs plead no new factual allegations regarding the

 alleged conspiracy, and still rely solely on allegations that Allstate communicated with the State

 of New Jersey through secret computer servers, and bribed New Jersey state judges in Morris and

 Union counties to further the scheme. Such allegations are implausible and would need to be

 provided by specific factual allegations reflecting an actual secret computer system or actual

 bribes. In fact, Count Three is identical to the claim as first pled in the Complaint. Consequently,

 Plaintiffs fail to plead a § 1985 claim and Count Three is dismissed.

                3.      Count Four – Section 1986

        “In order to maintain a cause of action under § 1986, the plaintiffs must show the existence

 of a § 1985 conspiracy.” Clark v. Clabaugh, 20 F.3d 1290, 1295 n.5 (3d Cir. 1994). Because

 Plaintiffs fail to plead a claim for a Section 1985 conspiracy, Plaintiffs’ claim for a § 1986

 conspiracy also fails. Accordingly, Count Four is dismissed.



                                                  6
Case 2:19-cv-09232-JMV-JAD Document 105 Filed 10/20/20 Page 7 of 7 PageID: 1387




        When dismissing a claim, a court must grant leave to amend “absent evidence that

 amendment would be futile or inequitable.” Shane v. Fauver, 213 F.3d 113, 116-17 (3d Cir. 2000).

 An amended complaint would be futile if it “would fail to state a claim upon which relief could be

 granted.” Id. at 115. Given Plaintiffs’ legal theories, the Court has serious concerns that any

 attempted amendment will be futile. But due to Plaintiffs’ pro se status, the Court is normally

 inclined to grant Plaintiffs another opportunity to cure the deficiencies noted herein. However,

 because the Court’s prior opinion set forth the factual deficiencies in Plaintiffs’ Complaint, and

 because Plaintiffs have seemingly made no effort to address those shortcomings in the Amended

 Complaint, the Court infers that Plaintiffs are unable to do so. As a result, any potential

 amendment would be futile.

        IV.     CONCLUSION

        For the reasons set forth above, Defendants’ motions to dismiss, D.E. 90, 91, are

 GRANTED. The Amended Complaint is DISMISSED with prejudice. An appropriate Order

 accompanies this Opinion.

 Dated: October 20, 2020

                                              ______________________________
                                              John Michael Vazquez, U.S.D.J.




                                                 7
